In our opinion, the order of the Public Utilities Commission should be affirmed except in so far as the same provides for the appropriation of the excess of the annual net income above 6 per cent. of the present value of the property to be expended only in the making of repairs and replacements which are occasioned by extraordinary contingencies. In our judgment, said sum in excess of 6 per cent. of the present value of the property should be employed as directed by Sections 614-23 and 614-49, General Code, to-wit, to be employed for surplus, depreciations, and contingencies, and to provide the amount required over and above the cost and expense of maintenance to keep the property of the public utility in a state of efficiency corresponding to the progress of the art or industry. *Page 13 
In all other respects, the order of the commission should be affirmed, and, as so modified, such order is so affirmed.
Order modified and affirmed.
MARSHALL, C.J., KINKADE, DAY and ALLEN, JJ., concur.